Citation Nr: 1527148	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right forearm disability.

2.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from January 1946 to October 1948 and from January 1949 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In the June 2011 rating decision, the RO, in pertinent part, granted service connection for PTSD and awarded an initial 30 percent rating, effective Augsut 31, 2010.  In the September 2013 rating decision, the RO granted service connection for a bruised bone on the right forearm ("right forearm disability").  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a right forearm disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD resulted in, at worst, social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including chronic sleep impairment, disturbances in mood, impaired judgment and insight, with no more than occasional references to intrusive thoughts, flashbacks, hypervigilance, exaggerated startle response, memory problems, suicidal thoughts, hallucinations, and increased irritability and anger.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his service-connected PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD disabilities was granted and an initial rating was assigned in the June 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including VA outpatient treatment records dated through September 2014.  Notably, neither the Veteran nor his representative have identified any additional, outstanding records necessary for the adjudication of the PTSD claim that have not been requested or obtained, including private treatment records.  Therefore, the Board finds that VA has satisfied its duty to assist. 

Additionally, the Veteran has been provided with VA examinations in conjunction with his PTSD claim, including in May 2011 and June 2014.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  The Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim for PTSD and no further examination is necessary.

In sum, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this regard, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships. 

The pertinent evidence of record consists of VA examination reports dated May 2011 and June 2014, VA outpatient treatment records dated from 2009 to 2014 (although the Board notes that the first treatment record documenting complaints and treatment for mental health is dated in 2011), and lay statements submitted by the Veteran in support of his claim.  

VA treatment records dated in 2011 show the Veteran reported experiencing sleeping difficulties, to include as due to nightmares, changes in his mood, recurrent flashbacks, audio and visual hallucinations, fleeting thoughts of suicide, and problems with his short and long term memory.  Despite the foregoing, the Veteran reported going to the senior center and attending church on a regular basis, being active, and occasionally fishing with his neighbor.  Nevertheless, the Veteran also reported getting irritable with people, including those at the senior center.  Mental status examinations showed the Veteran was alert and fully oriented and neatly groomed, with a stable mood.  The Veteran's speech was logical and goal-directed, although it was also low and slow.  There was no evidence of delusions or paranoia.  His GAF scores were 69 (May and October 2011) and 69 (December 2011).  

At the May 2011 VA examination, the Veteran reported having recurring thoughts and flashbacks of his in-service trauma and avoiding things that reminded him of trauma, like war movies.  He endorsed hypervigilance and exaggerated startle response, and, in this regard, he reported continuing to sleep with a gun, avoiding crowds.  He also reported experiencing increased irritability and anger and having some depressive thoughts, as he stated that he is often "down in the dumps."  The Veteran also reported having a sleep impairment with nightmares about service, and he reported having suicidal thoughts.  

As to social relationships, the Veteran reported being married for over 30 years with one adult child and one grandchild, further reporting that he had good family relationships.  He also endorsed having social relationships, as he attended a senior citizen's group and was brought to the examination by his neighbor.  The Veteran reported that his activities and leisure pursuits included watching television and the seniors group.  However, he later reported having reduced social interaction and difficulty with familial and other relationships.  The Veteran reported that he retired from work as a firefighter in 1985 but that, while working, he had problems due to conflict with his supervisors, irritability and anger problems, and needing to be alone and away from co-workers, which he did fairly frequently throughout the years.  

Mental status examination revealed the Veteran was neatly groomed and fully oriented, with spontaneous and clear speech and intact attention.  Nevertheless, the Veteran's mood was mildly dysphoric and his affect was constricted.  His thought process and content were unremarkable, as he denied having delusions.  He also denied having hallucinations, obsessive or ritualistic behavior, or homicidal thoughts.  Despite reporting having increased irritability, the VA examiner noted the Veteran had good impulse control and did not have a history of violence or assaultiveness.  His remote, recent, and immediate memory were intact, and the examiner noted he was able to perform activities of daily living.  The VA examiner assigned a GAF of 55.  

VA treatment records dated in 2012 to 2014 show the Veteran continued to be alert and fully oriented, with euthymic mood and congruent affect.  His speech was variously described as spontaneous, with normal rate and rhythm, while his volume ranged from soft to normal.  His thought content was logical, relevant, and goal-directed, with organized and linear process and no evidence of psychosis.  In March 2012, the examining clinician noted the Veteran did not have issues with anger or anxiety; however, the Veteran subsequently presented with irritability issues related to caring for his wife who had dementia and paranoia.  In this regard, the Veteran and his neighbor reported that his wife called the police on several occasions and accused him of physical abuse, although he denied this and sought help because he was anxious about her unpredictable behavior and reported fear that he would hurt someone in the process.  The Veteran's insight and judgement were deemed fair to good.  

He consistently denied having suicidal or homicidal thoughts, particularly due to his son, friends, and spirituality (see August 2014 treatment record) and there was no evidence of audio or visual hallucinations and no delusions.  His long and short term memory were also intact.  The Veteran's mood varied as he reported that it was not good, that he had good and bad days, and missed his wife (who died in 2013), while his affect was also variously described as dysphoric and anxious.  His GAF scores were as follows: 48 (February 2012), 45 (March 2012), and 45 and 62 (April 2012); no GAF scores were reported after April 2012.  See VA treatment records dated from 2009 to 2014.  

In a written statement submitted in January 2014, the Veteran reported having panic attacks, impaired judgement and abstract thinking due to insomnia, with difficulty understanding complex commands.  He also reported that his mood was affected by his PTSD and that it was hard for him to establish relationships.  

At the June 2014 VA examination, the Veteran was alert and fully oriented, with speech described as slow but with normal tone and syntax.  He endorsed having anxiety and chronic sleep impairment, but his thought content and process were unremarkable, as there was no evidence of hallucinations, delusions, or suicidal or homicidal ideations.  The examiner also stated there was no observable impairment in his attention, concentration, or memory. The Veteran's mood was mildly dysphoric, with generally constricted affect.  As to social relationships, the Veteran reported that he was married for 55 years before his wife died and described their marriage as "alright."  He also reported getting alone "fine" with his son and people outside of his family.  The Veteran reported that, after working full-time for 15 years, he retired in 1985 because he got old.  The VA examiner did not provide a GAF score.  

The Board finds the evidence supports granting an initial 50 percent rating, and no higher, for the Veteran's service-connected PTSD.  At the outset, the Board notes that the Veteran's symptoms have varied throughout the appeal period.  Nevertheless, the Board finds the evidence shows the Veteran's PTSD resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms (i.e., a 50 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411.  Due to the lack of consistent severity, frequency, and duration, the Veteran's service-connected PTSD symptoms have not been shown to be productive of deficiencies in most areas or the degree of occupational and social impairment commensurate with a 70 percent disability rating under DC 9411.  Id.

Throughout the appeal, the Veteran has reported experiencing sleep difficulties, with nightmares, which the Veteran has reported affects his ability to demonstrate good judgement and perform abstract thinking.  The evidence also consistently shows disturbances and variations in his mood and affect, as he has reported being depressed throughout the appeal, with constricted, anxious, and dysphoric mood. The Veteran's depression and other mood variations have not been shown to affect his ability to function independently, appropriately, and effectively.  The evidence also shows the Veteran has manifested impaired and varied insight and judgement throughout the appeal, as his judgement and insight have been variously described as fair to good but, as discussed below, his ability to seek treatment and assistance when he experiences increased irritability and anxiety shows his impairment in insight and judgement are not as severe or disabling as is contemplated by a 70 percent rating under DC 9411.  Id.

While the Veteran consistently has manifested afflicting symptoms due to his PTSD, his thought process and content have been described as unremarkable throughout the appeal, with no evidence of delusions or psychosis.  His speech has also been consistently normal throughout the appeal, with occasional references to low volume, which has not been shown to result in any occupational or social impairment.  He also has been well groomed, alert, and fully oriented throughout the appeal.  

The Veteran has reported other symptoms during the appeal period, particularly in 2011, including intrusive thoughts, flashbacks, hypervigilance, exaggerated startle response, and problems with short and long term memory.  Notably, the Veteran reported having suicidal thoughts and visual and audio hallucinations in 2011.  His suicidal thoughts were occasional and fleeting and he did not provide any detailed information regarding the severity or frequency of his hallucinations.  The Board also notes that there is no lay or medical evidence of these symptoms after 2011.  And the evidence dated in 2011 does not show that these symptoms were of such severity or duration that they resulted in an inability to function appropriately socially or professionally or deficiencies in most areas, including his family relations, judgement, thinking, or mood.  

Additionally, the evidence shows the Veteran reported having increased irritability and anger in 2011 and 2012, as he reported that he feared he would hurt the people in the seniors' group and his wife when her behavior was unpredictable.  In this regard, the Board also notes the Veteran reported that his irritability and anger problem affected him on his job; however, the Veteran retired in 1985, years before he filed a claim for service connection.  And there is no further evidence showing or even suggesting that his anger and irritability affected his social and occupational functioning during this appeal.  Indeed, while the Veteran reported feeling irritable with his wife and members of the seniors' group, there is no lay or medical evidence showing that his irritability was of such severity to result in impaired impulse control with periods of violence or danger of hurting others.  Therefore, the Veteran's irritability and anger are not as severe or disabling as is contemplated by a 70 or 100 percent rating under DC 9411.  Id.

Despite all of the Veteran's symptoms and the variations in their frequency and severity, the Board notes he has maintained long-standing relationships throughout the appeal period.  Indeed, he remained married for 55 years and also has maintained good relationships with his son, neighbor, and members of the seniors' group and church.  Given the nature of his PTSD symptoms, the Board does not doubt the Veteran's assertion that his symptoms affect his ability to establish relationships; however, the preponderance of the evidence shows his symptoms result in difficulty establishing and possibly maintaining such relationships, as opposed to an inability to do so as contemplated by the 70 percent rating under DC 9411.  Id.

In fact, because the Veteran's symptoms are not shown to be of the frequency, severity, and duration to result in a total occupational and social impairment, a 100 percent rating under DC 9411 also is not warranted at any time during the appeal period.  Id.

Given the foregoing, the Board finds that an initial 50 percent rating, and no higher, is warranted for the Veteran's service-connected PTSD.  In making this determination, the Board notes that, throughout the appeal, the Veteran has been assigned GAF scores that fall into the "serious" category (from 41 to 50).  The evidence as a whole does not support a conclusion that his symptoms are equivalent to the level of disability contemplated by the 70 percent rating.  Id.  Additionally, the Board notes it is the symptoms shown, and not the assigned GAF scores or an examiner's assessment of the severity of a disability, which provides the primary basis for the assigned rating.  And, as discussed above, the symptoms shown throughout the appeal are not of the frequency, severity, or duration to warrant a rating higher than the 50 percent rating assigned in this decision.  See also 38 C.F.R. § 4.126. 

In this context, the Board has considered whether a staged rating is appropriate for the Veteran's service-connected PTSD, particularly given this report of additional symptoms in 2011, including suicidal thoughts.  See Fenderson, 12 Vet. App. at 119.  As discussed above, because the Veteran's suicidal thoughts and other symptoms were occasional and fleeting and did not result in an inability to function appropriately socially or professionally or deficiencies in most areas, including his family relations, judgement, thinking, or mood, a staged rating is not warranted.  In sum, the Board finds that an initial 50 percent rating, and no higher, for service-connected PTSD is warranted.


Other Considerations

The Board has contemplated whether this case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, 713 F.3d at 112.  The psychiatric symptoms present in this case either are listed in the schedular criteria or are similar in kind to those listed in the Rating Schedule.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the (non-exhaustive) list of symptoms found in the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

The Board next notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, there is no additional psychiatric impairment that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met and referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In this case, the evidence reflects that the Veteran's PTSD symptoms affected his ability to work, as he reported having conflicts with supervisors and frequently needed to work alone and away from his co-workers.  The lay and medical evidence of record does not show or suggest that his service-connected PTSD, alone, rendered him unemployable during the appeal period.  Despite the Veteran's PTSD symptoms, he has maintained relationships with others, including non-family members, and he has not been shown to have any cognitive difficulties, psychosis, or severe memory problems that would affect his ability to perform some form of employment (including that which would allow for a completely or semi-isolated duties).  Given the severity of the Veteran's PTSD, the Board notes that it is likely that his disability would have some effect on his employability; however, the occupational impairment caused by the Veteran's PTSD are contemplated by the ratings assigned to this disability.  As such, the evidence does not show that the Veteran is unemployable solely due to his service-connected PTSD disability and further discussion of a TDIU is not necessary.


ORDER

Entitlement to an initial 50 percent rating, and no higher, for PTSD is granted.


REMAND

The Veteran is seeking service connection for a right forearm disability, asserting that he injured his right arm during service and has had a painful lump on his arm since that time.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The service treatment records (STRs) show that, in September 1955, the Veteran was given an x-ray of his right lower arm after reporting that he injured his arm two weeks before.  The x-rays did not reveal a fracture but the interpreting physician noted that his condition was "probably" an ossifying sub-periosteal hematoma.  In February 1956, the Veteran reported continued symptoms from the hematoma and was advised to seek physical therapy.  The provisional diagnosis was an ossifying sub-periosteal hematoma of the ulnar bone and follow-up x-rays were suggested in four weeks; however, subsequent x-rays are not reflected in the STRs.  At the Veteran's November 1965 examination, clinical evaluation of his upper extremities was normal, but he reported having arthritis or rheumatism, which was noted as occasional aching in his arms but not in the joints.  No further notation is reflected in the STRs regarding the Veteran's right arm or presumed ossifying sub-periosteal hematoma.  

As noted, the Veteran has reported that the lump on his right arm has persisted since service, although he has not received treatment for this condition.  A January 2014 VA treatment record reflects that the Veteran was referred for evaluation for a mass on his right forearm, which was noted to have been present since the early 1950s and diagnosed as a right forearm tissue mass.  During a follow-up appointment in April 2014, he reported that the mass has been present for the past 55-60 years due to an injury in service and had progressively bothered him over the years.  The diagnostic impression was a large lipoma on the right dorsal proximal forearm.  

In September 2014, the Veteran was afforded a VA examination in conjunction with this claim wherein the examiner noted that an MRI conducted in March 2014 revealed a giant extensor carpi radialis longus lipomatous lesion, focal ulnar cortical thickening, probably from prior trauma; and small cyst.  After reviewing the record and examining the Veteran, the VA examiner opined that the current disability was less likely than not incurred in or caused by the right forearm injury that occurred in service, explaining that, while a subperiosteal hematoma was shown in an 1955 x-ray, such condition is a collection of blood between the perio-sternum and body, while a lipoma is a benign tumor composed of body fat tissue that is genetically inherited and determined to be related to the HMG 1-C gene.  The VA examiner also stated that one condition is not caused or related to the other.  

While the September 2014 VA examination and opinion are considered competent medical evidence, the Board finds the opinion is inadequate and further discussion of the evidence is needed before a fully informed decision may be rendered.  At the outset, it does not appear the VA examiner adequately considered the Veteran's assertions that he has continued to experience a lump and pain in his right arm since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

Additionally, while the VA examiner based his opinion upon the difference between a hematoma and lipoma, the Board notes it is not clear that the diagnosis of an ossifying sub-periosteal hematoma was confirmed during service.  As noted, the STRs refer to the Veteran's right arm disability as a "probable" ossifying sub-periosteal hematoma, including in a provisional diagnosis that was never confirmed.  The Board also notes that the March 2014 MRI revealed findings that were possibly related to a prior trauma.  This evidence, combined with the Veteran's competent assertions of continued symptoms since service, raises a question as to whether the hematoma referred to in the STRs was, in fact, a hematoma and/or represented an initial manifestation of the current disability (which is noted to probably be due to a prior trauma).  

Moreover, given the VA examiner's suggestion that the Veteran's current lipoma is inherited or of congenital origin, a discussion is needed as to whether the lipoma is a congenital disease or defect.  In this context, the Board notes that service connection may be granted for diseases, but not defects, of congenital, developmental or familial origin.  VAOGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel Opinion 01-85 (March 5, 1985)]; VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990).  In differentiating the two categories, VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303(c), "the term 'defects,' would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 67-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating."  Id.  

The presumption of soundness applies where congenital diseases are not noted at entry and, if not noted, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The presumption of soundness does not apply to congenital defects, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir.2003) (holding that the presumption of soundness does not apply to congenital defects)).  Nevertheless, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur during service, service connection may be warranted for the resulting disability.  Id.  In short, service connection is available for congenital diseases, but not defects, that are aggravated in service, unless a disease or injury was superimposed upon the congenital defect during service.  Quirin, 22 Vet. App. at 394; Monroe, 4 Vet. App. at 515; VAOPGCPREC 82-90.  

In this case, no complaints or abnormal findings were noted with respect to the right upper extremity on the entrance examination, and thus the Veteran is presumed to be in sound condition upon entry into service.  Id.  Therefore, if the current right arm lipoma is considered a congenital defect, the VA examiner must also address whether any disease or injury was superimposed on that condition during service, particularly given the complaints of and treatment shown during service.  

Given the foregoing, the Board concludes that a remand is necessary in this case in order to obtain an addendum medical opinion that considers all lay and medical evidence in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record and a copy of this Remand to the VA examiner who conducted the Veteran's September 2014 examination or another appropriate clinician for an addendum opinion.  In the addendum, the September 2014 VA examiner or other appropriate clinician identify all right forearm disabilities currently experienced by the Veteran.  The examiner should indicate whether any of the current right forearm conditions represent a congenital defect or disease.  If a right forearm defect is diagnosed, then the September 2014 VA examiner or other appropriate clinician should state whether it was subject to superimposed disease or injury resulting in a current right forearm disability.  

The September 2014 VA examiner or other appropriate clinician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the right forearm condition treated during service represented a superimposed disease or injury during service which resulted in a current disability.  

If the September 2014 VA examiner or other appropriate clinician determines that any of the current right forearm conditions is a congenital disease, then this clinician should state whether the disability clearly and unmistakably existed prior service entrance and, if so whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.  

The September 2014 VA examiner or other appropriate clinician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the right forearm condition treated during service represented aggravation of the congenital disease.  

If any of the current right forearm conditions did not clearly and unmistakably exist prior to service, then the September 2014 VA examiner or other appropriate clinician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service.  

The examiner should consider the Veteran's statements that he continued to experience a mass and pain in his right arm since service as competent and credible.  

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, the examiner should explain why this is so.

2.  Review the addendum opinion after it is completed to ensure substantial compliance with this REMAND.  If it is not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


